Citation Nr: 1210762	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating higher than 50 percent for post-traumatic stress disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a November 2008 rating decision, the RO granted service connection for PTSD. The RO made service connection effective May 23, 2008, and assigned a 30 percent disability rating. In a June 2009 rating decision, the RO increased the rating effective from May 23, 2008, to 50 percent. In a December 2009 rating decision, the RO denied a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the effects of his PTSD warrant a rating higher than the existing 50 percent rating. He asserts that his PTSD makes him unable to work. He also seeks a TDIU, which is warranted if the combined effects of his PTSD and other service-connected disabilities make him unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16 (2011). The assembled evidence leaves some questions on these matters. The Board therefore will remand the case to seek additional evidence.

The Veteran receives VA outpatient treatment for PTSD, and he had VA PTSD examinations in 2008 and 2009. The Veteran reported that he last held employment in 2007. He indicates that he left that employment because of his problems being around people. The examination and treatment reports provide information about the effects of the Veteran's PTSD, but do not address clearly and directly the extent of the Veteran's occupational impairment due to PTSD, that is, the effects of his PTSD on his capacity to hold employment. The Board will remand the case for a new VA examination to address that issue. The Veteran's service-connected disabilities other than PTSD are bilateral hearing loss, currently rated as 10 percent disabling, tinnitus rated at 10 percent, and an appendectomy scar rated at 0 percent. On the examination, the examiner should review the claims file and provide an opinion as to the likelihood that the Veteran's PTSD, hearing loss, tinnitus, and appendectomy scar together make him unable to secure or follow a substantially gainful occupation. 

The Veteran has stated that he receives Social Security benefits. Records associated with the claims file indicate that Social Security disability benefits were not awarded when the Veteran applied for them in 2002. The Veteran should clarify whether he currently receives Social Security retirement or disability benefits. If he responds that he receives Social Security disability benefits, records of the grant of those benefits should be sought.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.



2. Ask the Veteran whether the Social Security benefits he presently receives are for retirement or for disability. If he states that he receives Social Security disability benefits, seek from the United States Social Security Administration records of the grant of such benefits, including copies of the evidence considered in making that decision.

3. Schedule the Veteran for a VA examination by a qualified medical provider to address the extent of occupational impairment due to the Veteran's service-connected disabilities. Provide the examiner with the Veteran's claims file for review.

The examiner should provide findings regarding the effects of the Veteran's PTSD, with particular emphasis on the extent of occupational impairment. After examining the Veteran and reviewing the claim file, the examiner should express opinions as to the likely effects of the Veteran's PTSD on his capacity to hold employment, if he tried to do so. The examiner should comment on how the Veteran's PTSD would likely affect such work issues as reliability, productivity, and the ability to establish and maintain effective work relationships. The examiner also should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the combined effects of the Veteran's PTSD, bilateral hearing loss, tinnitus, and appendectomy scar would make him unable to secure or follow a substantially gainful occupation. The examiner should explain the rationale for the opinions provided.


4. After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If any claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


